          IN THE UNITED STATES DISTRICT COURT
       FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



MONICA POUNCEY,

                            Plaintiff,
       V.


GUILFORD COUNTY, MARTY
LAWING in his official and personal                    CASE NO.: 1:18-CV-1022
capacities, HEMANT DESAI in his
official and personal capacities, and
JEFFREY SOLOMON in his official
and personal capacities,

                            Defendant.



                          NOTICE OF OBJECTION


      NOW COMES the Plaintiff, Monica Pouncey (“Pouncey”), and objects to the

Motion to Dismiss/Motion for Summary Judgment filed by Defendants Guilford County,

Marty Lawing (“Lawing”), Hemant Desai (“Desai”), and Jeffrey Solomon (“Solomon”).

                    OBJECTION: FED. R. CIV. P. 56
    Defendans’ Motion is for summary judgment, not dismissal, and is untimely.

      Plaintiff objects that Defendants’ Motion (Docket Entry “D.E.” 7) is an untimely

Summary Judgment Motion, not a Motion to Dismiss. By introducing evidence in support

of their Motion outside of that relied on in the complaint, (D.E. 9 & 10), Defendants have

                                            -1-

      Case 1:18-cv-01022-WO-LPA Document 11 Filed 02/18/19 Page 1 of 9
exceeded the bounds of a Rule 12(b)(6) motion and entered into Rule 56. See E.I. du Pont d

Nemours & Co. v. Kolon Industries, Inc., 637 F.3d 435, 448–49 (4th Cir. 2011). Defendants’

Motion must therefore be converted into one for summary judgment. Id.

       Summary judgment should “be refused where the nonmoving party has not had

the opportunity to discover information that is essential to his opposition.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242,250 n.5 (1986). As there has been no discovery in this

case, summary judgment is premature, and Defendants’ Motion for Summary Judgment

(D.E. 7) should be denied.

             OBJECTION: M.D.N.C. LOCAL RULE 56.1(a)
  Defendant did not provide notice of intent to file its summary judgment motion.

       Plaintiff objects that Defendants provided no notice of intent to file the instant

motion. Local Rule 56.1(a) of the Middle District of North Carolina requires a motion for

summary judgment be preceded by a notice of intent to file a dispositive motion.

Defendants’ Motion for Summary Judgment (D.E. 7) was filed without such a notice and

should therefore be denied.

                OBJECTION: FED. R. EVID. 901 AND 902
     Defendant has not provided sufficient evidence of its exhibits’ authenticity.

       Plaintiff objects that Defendants’ exhibits are inadmissible under Federal Rule of

Evidence 901. Under that rule, “To satisfy the requirement of authenticating or

identifying an item of evidence, the proponent must produce evidence sufficient to

support a finding that the item is what the proponent claims it is.” Fed. R. Evid. 901.


                                             -2-

      Case 1:18-cv-01022-WO-LPA Document 11 Filed 02/18/19 Page 2 of 9
       Defendants have provided no foundation whatsoever for any of their exhibits to

establish that they are what they claim they are. Defendants lack any evidence establishing

what any of these documents are outside of short descriptions in their brief, which cannot

be considered foundational evidence. There has been no testimony by any witnesses

identifying these documents, nor has Defendant provided any evidence of a chain of

custody.

       To the extent Defendants may try to characterize these documents as self-

authenticating public records under Rule 902 (an argument Defendants did not explicitly

make in their brief, though they do briefly mention some of their exhibits’ status as public

records in footnotes), they do not meet Rule 902’s requirements that public documents be

signed and sealed, Fed. R. Evid 902(1), signed and certified, Fed. R. Evid 902(2), or

certified as a copy. Fed. R. Evid 902(3). None of Defendants’ exhibits bear any seal or

certification of any public officer or custodian. Fed. R. Evid. 902. They therefore cannot

be self-authenticating and require foundational evidence.

       Because Defendants have not sufficiently proven the authenticity of their exhibits,

they are inadmissible and must be disregarded by the court.

                OBJECTION: FED. R. EVID. 401 AND 403
    Defendants have not laid sufficient foundation to establish the relevance of its
                                       exhibits.

       Plaintiff also objects that Defendants’ Exhibits 1, 4, 5, and 9 (D.E. 9-1, 9-4, 9-5, &

10-4) fail to meet the requirements of Federal Rule of Evidence 401, let alone 403. Under


                                              -3-

      Case 1:18-cv-01022-WO-LPA Document 11 Filed 02/18/19 Page 3 of 9
Rule 401, evidence must be probative to be relevant, meaning it makes a fact of

consequence more or less probable. Fed. R. Evid. 401. Under Rule 403, evidence must be

more probative than it is prejudicial, prejudice including confusion of the issues and

misleading. Fed. R. Evid. 403.

       Exhibits 1, 4, 5, and 9 appear to be some sort of internal reports, an understanding

of which would require knowledge esoteric to certain of Defendant Guilford County’s

employees, knowledge which Plaintiff and her counsel lack and have had no opportunity

to obtain. (D.E. 9-1, 9-4, 9-5, & 10-4). Defendant has not provided any evidence

explaining what these documents are or how to read them, and Plaintiff has had no

opportunity to question anyone about these documents. Defendants’ Brief (which, again,

is not evidence sufficient to establish a proper foundation) does little to enlighten,

referring to Exhibit 1 as an “enterprise team merit spreadsheet,” Exhibit 2 as an “audit

trail of openings and closings of first Sr. Software Engineer Posting,” Exhibit 5 as an

“applicant job report for first sr. engineer position,” and Exhibit 9 as an “applicant job

report for second sr. engineer position,” but providing no further guidance as to what

exactly those are or how they make the facts Defendants put forth any more or less likely.

(D.E. 8 at 3–4, 6, 13, 26). A series of numbers, dates and names may become useful

information with sufficient guidance, but without proper foundation they do no more to

make any fact more or less likely than any other random series of characters on a page.

Because Defendants have laid no foundation to decipher the meaning of Exhibits 1, 4, 5,



                                              -4-

       Case 1:18-cv-01022-WO-LPA Document 11 Filed 02/18/19 Page 4 of 9
and 9, these exhibits fail to meet the basic relevance tests of Rules 401 and 403 and must

be disregarded by the court.

                    OBJECTION: FED. R. CIV. P. 12(b)(6)
   To the extent the Court finds Defendant’s motion to be one to dismiss, it should
  disregard Defendants’ exhibits because they do not fall into the narrow exception
     described in Stewart for the admission of facts outside the allegations of the
                          complaint in a motion to dismiss.

       To the extent the Court views Defendants’ Motion as a motion to dismiss rather

than a summary judgment motion, Plaintiff objects that the evidence Defendants provided

is not admissible in a 12(b)(6) Motion to Dismiss. Defendants seem to recognize this and

attempt to cover it by citing to Stewart v. Johnson, 125 F. Supp. 3d 554, 557 (M.D.N.C.

2015), which does not apply to these documents.

       Generally, when ruling on a Rule 12(b)(6) motion to dismiss, “a judge must accept

as true all of the factual allegations contained in the complaint.” Erickson v. Pardus, 551

U.S. 89, 94 (2007). Going beyond the complaint converts the motion into one for

summary judgment. E.I. du Pont d Nemours & Co., 637 F.3d at 448–49. Stewart carves out a

narrow exception when a defendant offers as exhibits to its motion “official public

records, documents central to plaintiff's claim, and documents sufficiently referred to in

the complaint so long as the authenticity of these documents is not disputed.” 125 F.

Supp. 3d at 554.

       Defendants do little to establish how, exactly, its exhibits fit into that exception,

beyond the conclusory statement that “The court may use those documents because


                                              -5-

       Case 1:18-cv-01022-WO-LPA Document 11 Filed 02/18/19 Page 5 of 9
those documents were integral and explicitly relied on in the complaint.” (D.E. 8 at 11).

As discussed above, Defendants’ exhibits are not “official public records” due to their

lack of seal, signature, and/or certification. Fed. R. Evid. 902; see supra. Additionally, the

Stewart, 125 F. Supp. 3d at 554, Court and the Witthohn v. Fed. Ins. Co., 164 Fed. Appx.

395, 396 (4th Cir. 2006), Court they cite certainly did not intend for “official public

records” to include emails between government officials or internal government

documents that are not widely available. Allowing such evidence in a motion to dismiss

would give every government employer a second shot at summary judgment simply by

virtue of all documents it produces in the normal course of business technically being

public record.

       Further, nowhere that Defendants’ Brief mention Stewart does it cite any

paragraphs from the Complaint to show that the documents are “central to plaintiff’s

claim” or “sufficiently referred to in the complaint. (D.E. 8 at 2–3, 11–12, 14). There is no

way that Exhibits 1, 2, 4, 5, 6, or 9 could be “central to plaintiff’s claim” or “explicitly

relied on in the complaint” because these appear to be internal documents to which

Pouncey never would have been privy. (D.E. 9-1, 9-2, 9-4, 9-5, 10-1, & 10-4). Exhibits 3, 7,

8, and 10 were arguably mentioned in the Complaint, but Defendants never made that

argument and, as the moving party, they have that burden. (D.E. 9-3, 10-2, 10-3, and 10-

5).




                                              -6-

       Case 1:18-cv-01022-WO-LPA Document 11 Filed 02/18/19 Page 6 of 9
       However, even in the places where the Complaint arguably mentions those

exhibits, it never specifically describes or relies on any documents. For example, the

Complaint states that Pouncey filed a discrimination grievance, but never describes a

document like what Defendants have provided. (D.E. 1 at ¶ 24). The Complaint similarly

mentions Pouncey’s termination, but no document is mentioned or relied on in that

paragraph. (D.E. 1 at ¶ 38). Defendants’ exhibits lack the centrality necessary for them to

be admitted in a Rule 12(b)(6) motion to dismiss under Stewart.

       Finally, a key part of the Stewart exception is that documents may be used “so long

as the authenticity of these documents is not disputed.” 125 F. Supp. 3d at 554. Here,

Pouncey explicitly disputes the authenticity of these documents. See supra. To be clear,

Pouncey is not necessarily suggesting that the documents are forgeries or that Defendants

are being untoward, only that she lacks the necessary assurances required by the Federal

Rules of Evidence to prove that they are not, and therefore must object to their admission

on authenticity grounds. Pouncey has had no opportunity for discovery to test

Defendants’ documents, nor has Defendant provided any of the certifications or witness

testimony required by Fed. R. Evid. 901 and 902. As their authenticity is disputed,

Defendants’ exhibits cannot be allowed into a Fed. R. Civ. P. 12(b)(6) motion to dismiss

even if the Court does consider them “central to plaintiff’s claim” or “explicitly relied on

in the complaint.”




                                             -7-

      Case 1:18-cv-01022-WO-LPA Document 11 Filed 02/18/19 Page 7 of 9
      Because Defendant, incorrectly relying on Stewart, improperly introduced evidence

into a Rule 12(b)(6) motion to dismiss, its Motion should be converted into a Rule 56

motion for summary judgment and denied on the grounds that it is premature and

improperly noticed. If the Court considers Defendants’ Motion as a motion to dismiss, it

should disregard Defendants’ exhibits and any new facts outside the allegations of the

complaint.



      Respectfully submitted on this, the 18th day of February 2019.


                                                   /S/ WILSON FONG
                                                   Attorney for the Plaintiff
                                                   NC State Bar No. 50708
                                                   HENSEL LAW, PLLC
                                                   Post Office Box 39270
                                                   Greensboro, North Carolina 27438
                                                   Phone: (336) 218-6466
                                                   Fax: (336) 218-6467
                                                   will.fong@hensellaw.com




                                             -8-

      Case 1:18-cv-01022-WO-LPA Document 11 Filed 02/18/19 Page 8 of 9
                            CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2019, I electronically filed the foregoing

Notice of Objection with the Clerk of Court using the CM/ECF system, which will send

notification of filing to the following:

                              Taniya D. Reaves
                              treaves@guilfordcountync.gov
                              J. Mark Payne
                              mpayne@guilfordcountync.gov
                              GUILFORD COUNTY ATTORNEY’S OFFICE
                              301 W. Market Street, Suite 301 (27401)
                              Post Office Box 3427
                              Greensboro, NC 27402-3427
                              treaves@guilfordcountync.gov
                              Counsel for Defendants



                                                   /S/ WILSON FONG
                                                   Attorney for the Plaintiff
                                                   NC State Bar No. 50708
                                                   HENSEL LAW, PLLC
                                                   Post Office Box 39270
                                                   Greensboro, North Carolina 27438
                                                   Phone: (336) 218-6466
                                                   Fax: (336) 218-6467
                                                   will.fong@hensellaw.com




                                             -9-

       Case 1:18-cv-01022-WO-LPA Document 11 Filed 02/18/19 Page 9 of 9
